Notice of Pre-AIA  or AIA  Status
 	The present application 17/188,150, filed on 3/1/2021 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 	This application is a CON of US Application # 16/024,035 filed on 06/29/2018 is now US PAT 10956014, US Application # 16/024,035 is a CIP of US Application # 14/141,736 filed on 12/27/2013 is now US PAT 10545986
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 3/1/2021 are acceptable for examination purpose.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 of US Application No. 17/188,150 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,956,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/188,150
US Patent No. 10,956,014
Claim 1,19,20, A system, comprising:

        a plurality of sensors disposed on a plurality of machine trains or one or more components within the plurality of machine trains, each machine train including one or more machines configured in an industrial environment; and a computing device including

      a communication circuit operatively coupled to the plurality of sensors and configured to communicate data measured by the plurality of sensors;
a touchscreen display providing a dynamic graphical user interface (GUI) configured to dynamically generate one or more visualizations of the measured data; and

      a processor configured to receive the measured data via the communication circuit, to generate a plurality of measurements based on the measured data, and to operatively control the dynamic GUI so as to:

      display a plurality of selectable objects corresponding to the plurality of machine trains as a graphical illustration depicting a physical arrangement of one or more machines included in at least one machine train of the plurality of machine trains;
       receive a selection of one of the plurality of selectable objects, the selection corresponding to a particular machine included in at least one machine train of the plurality of machine trains;



      receive a selection of a grouping mode among a plurality of predefined grouping modes specifying a machine train metric by which to group the measured data for display;

      display a first plurality of measurements corresponding to the measured data associated with the particular machine train from which the plurality of measurements derive in the dynamic GUI above the graphical illustration depicting the physical arrangement of the one or more machines; and
      display a second plurality of measurements corresponding to the one or more machines of the particular machine train in the dynamic GUI below the graphical illustration depicting the physical arrangement of the one or more machines, the first plurality of measurements and the second plurality of measurements being automatically grouped into one or more columns in response to the selection of the grouping mode, wherein each measurement of the first plurality of measurements and the second plurality of measurements derives from a particular sensor among the plurality of sensors disposed on the particular machine train or on the one or more machines of the particular machine train.
  

Claim 1, A system including at least one data processor, the system comprising:
       a plurality of sensors disposed on a plurality of machines included in a plurality of machine trains, each machine and each machine train configured to operate in an industrial environment;



       a communication circuit operatively coupled to the plurality of sensors and configured to communicate data measured by the plurality of sensors;
      a graphical user interface (GUI) configured to generate one or more visualizations of the measured data and to provide a machine train diagram portion including a machine train of the one or more machines; and

       a processor configured to receive the measured data via the communication circuit, to generate a plurality of measurements based on the measured data, and to operatively control the GUI so as to:

      display a plurality of selectable objects corresponding to the plurality of machine trains;




       receive a selection from a user of one of the plurality of selectable objects, the selection causing the GUI to display a machine train diagram in the machine train diagram portion of the GUI, the displayed machine train diagram corresponding to a particular machine train of the plurality of machine trains;
      receive a selection from the user of a grouping mode among a plurality of predefined grouping modes, the grouping mode selection specifying a machine of the particular machine train by which to group the measured data for display;
       display a plurality of measurements corresponding to the measured data associated with the machine specified via the grouping mode selection and a plurality of sensors from which the plurality of measurements derive, the plurality of measurements and the plurality of sensors being automatically grouped into one or more columns displayed within the machine train diagram portion of the GUI in response to the selection of the grouping mode, the one or more columns including one or more dynamically re-positionable columns configured to rearrange a location of the displayed plurality of measurements and the plurality of sensors within the machine train diagram portion of the GUI in response to a user-provided input, wherein each column of the one or more columns corresponds to one component of the machine according to the machine specified in the grouping mode selection,
      compare the plurality of measurements with one or more predefined threshold values;
      determine a condition of a particular component of the machine based on the comparison of the plurality of measurements with the one or more predefined threshold values;
       display a first condition indicator in association with each of the plurality of measurements according to the comparison of the plurality of measurements with the one or more predefined threshold values and a second condition indicator in association with the particular component according to the determined condition, the first condition indicator and the second condition indicator displayed within the one or more columns,
        wherein each measurement of the plurality of measurements derives from a particular sensor among the plurality of sensors disposed on the machine or on one or more components of the machine.








 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-14 of U.S. Patent No. 10,956,014 to arrive at the claims 1-20 of the instant application 17/188,150 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/188,150 receive a selection of a grouping mode among a plurality of predefined grouping modes specifying a machine train metric by which to group the measured data for display, display a second plurality of measurements corresponding to the one or more machines of the particular machine train in the dynamic GUI below the graphical illustration depicting the physical arrangement of the one or more machines, the first plurality of measurements and the second plurality of measurements being automatically grouped into one or more columns in response to the selection of the grouping mode, wherein each measurement of the first plurality of measurements and the second plurality of measurements derives from a particular sensor among the plurality of sensors disposed on the particular machine train or on the one or more machines of the particular machine train; while  claim 1 of U.S. Patent No. 10,956,014       compare the plurality of measurements with one or more predefined threshold values;
      determine a condition of a particular component of the machine based on the comparison of the plurality of measurements with the one or more predefined threshold values; display a first condition indicator in association with each of the plurality of measurements according to the comparison of the plurality of measurements with the one or more predefined threshold values and a second condition indicator in association with the particular component according to the determined condition, the first condition indicator and the second condition indicator displayed within the one or more columns, is absent of the limitation from instant application 17/188,150 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such claim 1 of the instant application is broader.

Claims 1-20 of US Application No. 17/188,150 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,545,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/188,150
US Patent No. 10,545,986
Claim 1,19,20, A system, comprising:

        a plurality of sensors disposed on a plurality of machine trains or one or more components within the plurality of machine trains, each machine train including one or more machines configured in an industrial environment; and a computing device including




      a communication circuit operatively coupled to the plurality of sensors and configured to communicate data measured by the plurality of sensors;
a touchscreen display providing a dynamic graphical user interface (GUI) configured to dynamically generate one or more visualizations of the measured data; and

      a processor configured to receive the measured data via the communication circuit, to generate a plurality of measurements based on the measured data, and to operatively control the dynamic GUI so as to:

      display a plurality of selectable objects corresponding to the plurality of machine trains as a graphical illustration depicting a physical arrangement of one or more machines included in at least one machine train of the plurality of machine trains;
       receive a selection of one of the plurality of selectable objects, the selection corresponding to a particular machine included in at least one machine train of the plurality of machine trains;
      receive a selection of a grouping mode among a plurality of predefined grouping modes specifying a machine train metric by which to group the measured data for display;

      display a first plurality of measurements corresponding to the measured data associated with the particular machine train from which the plurality of measurements derive in the dynamic GUI above the graphical illustration depicting the physical arrangement of the one or more machines; and
      display a second plurality of measurements corresponding to the one or more machines of the particular machine train in the dynamic GUI below the graphical illustration depicting the physical arrangement of the one or more machines, the first plurality of measurements and the second plurality of measurements being automatically grouped into one or more columns in response to the selection of the grouping mode, wherein each measurement of the first plurality of measurements and the second plurality of measurements derives from a particular sensor among the plurality of sensors disposed on the particular machine train or on the one or more machines of the particular machine train.
  

Claim 1, A system, comprising:
a processor configured to receive a plurality of datasets in real time, each dataset of the plurality of datasets further comprising a plurality of measurement points associated with a device or one or more components within the device, wherein the device is configured to operate in an industrial environment, and 
 wherein the plurality of datasets is acquired from a plurality of sensors disposed on the device or the one or more components of the device; and
       a graphical user interface (GUI), wherein the GUI includes an applicable content workspace displaying a plurality of data analysis workspaces, the GUI configured to:
         receive a component selection in a hierarchical list provided within the GUI, the component selection specifying a component of the device and a bearing of the component,
       receive a measurement type selection from a list of measurement types provided in a measurement data space within the GUI, the list of measurement types associated with one or more measurement points of the component and the bearing, wherein the measurement type selection specifies a measurement type associated with the component and the bearing,








        receive a grouping mode input configured to specify grouping a first dataset of measurement points associated with the component and a second dataset of measurement points associated with the bearing in a first data analysis workspace, wherein the grouping mode input is configured to group at least two datasets that pertain to a particular measurement point together within at least one data analysis workspace,
       generate at least one two data analysis workspaces within the applicable content workspace based on a measurement point order associated with the first dataset, the second dataset and the grouping mode input, wherein the at least one data analysis workspace includes a first visualization associated with the first dataset and a second visualization associated with the second dataset, and
        display the first visualization and the second visualization within the at least one data analysis workspace upon receiving the grouping mode input, wherein the first visualization and the second visualization include a plurality of plots configured to illustrate various trends in the plurality of measurement points, spectrum information related to the plurality of measurement points, a plurality of historical values of the plurality of measurement points, one or more changes in the plurality of measurement points over time, of any combination thereof.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-15 of U.S. Patent No. 10,545,986 to arrive at the claims 1-20 of the instant application 17/188,150 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/188,150 receive a selection of a grouping mode among a plurality of predefined grouping modes specifying a machine train metric by which to group the measured data for display, display a second plurality of measurements corresponding to the one or more machines of the particular machine train in the dynamic GUI below the graphical illustration depicting the physical arrangement of the one or more machines, the first plurality of measurements and the second plurality of measurements being automatically grouped into one or more columns in response to the selection of the grouping mode, wherein each measurement of the first plurality of measurements and the second plurality of measurements derives from a particular sensor among the plurality of sensors disposed on the particular machine train or on the one or more machines of the particular machine train; while claim 1 of U.S. Patent No. 10,545,986  generate at least one two data analysis workspaces within the applicable content workspace based on a measurement point order associated with the first dataset, the second dataset and the grouping mode input, wherein the at least one data analysis workspace includes a first visualization associated with the first dataset and a second visualization associated with the second dataset, and
        display the first visualization and the second visualization within the at least one data analysis workspace upon receiving the grouping mode input, wherein the first visualization and the second visualization include a plurality of plots configured to illustrate various trends in the plurality of measurement points, spectrum information related to the plurality of measurement points, a plurality of historical values of the plurality of measurement points, one or more changes in the plurality of measurement points over time, of any combination thereof, is absent of the limitation from instant application 17/188,150 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
















Reasons for Allowance

 	Claims 1-4,8,10-11,13-19  (re-numbered: 1-14) are allowed.
	The following is an examiner’s statement of reasons:


 	The prior art of Havekost et al., US Patent No. 7,023,440 is directed to integrated display of process events and trend data, more specifically, process event related to the control and/or monitoring of a manufacturing process, workstation generates and displays event tables containing information describing process events that are related to the selected process parameters (Abstract, col 2, 34-57)
	The prior art of Baier et al., US Patent No.7,962,440 is directed to industrial system via embedded historian data, more specifically converting collected data into decision making information accordingly modifying a process in real time.  The process trend collected via historians to determine/predict an outcome of an industrial process (Abstract, col 2, line 34-45)
	The prior art of Nguyen et al., US Pub. No. 20080097637 is directed to detecting abnormal event for process units particularly using statistical models in analysis of the normal operation.  The prior art of Nguyen teaches controller monitors or CM and sensor checks were derived by analyzing the historical data , further the model for sensor checks was obtained by analyzing historical data for the relationship between measurements (fig 36-37, 0132).  The prior art of Nguyen also suggests pareto-chart approach  presenting data to the operator that including list of sensors organized in a pareto-chart using multi-trend view as shown in fig 33, 0074.

 	The prior art of Johnson et al., US Pub. No. 2011/0201911 is directed to analyzing and displaying sensor data, more specifically processing , analyzing and displaying of glucose sensor data parameters including update output of the display device.  Johnson teaches a glucose monitoring system comprises a display device configured to receive displayable sensor information from a sensor electronics module physically connected to a continuous analyte sensor. The display device may comprise a storage device configured to store at least some of the displayable sensor information, a display; and at least one input device. The display device is configured to detect movement of or along the at least one input device, and is configured to change a glucose data output parameter in response to the detected movement. (Abstract, 0010-0011, fig 1, fig 4)
 	The prior art of Havela et al., US Patent No. 7,444,265 is directed to machine monitoring, processing measured data, more specifically, supporting multivariat data analysis of the machine condition. This multivariat analysis is used for correlating different key parameters of the machine states detected and processed, i.e., plurality of machinal conditions of a moving parts of the machine, variations or accelerations measured, the data is analyzed from different angles of view and more compressive and sensitive monitoring is created and displayed the results including warnings and alarms triggered when monitored parameters exceed pre-defined threshold levels (Abstract, col 2, line 15-61, fig 2, fig 4-5)


 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.  the prior art of Havekost et al., US Patent No. 7,023,440, Baier et al., US Patent No.7,962,440, Nguyen et al., US Pub. No. 20080097637, Johnson et al., US Pub. No. 2011/0201911, Havela et al., US Patent No. 7,444,265 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“the first plurality of measurements and the second plurality of measurements being automatically grouped into one or more columns in response to the selection of the grouping mode, wherein each measurement of the first plurality of measurements and the second plurality of measurements derives from a particular sensor among the plurality of sensors disposed on the particular machine train or on the one or more machines of the particular machine train”, in claim 1,19,20.
 	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-18 being definite, enabled by the specification, and further limiting to the independent claims are also allowable











Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154